 

Exhibit 10.64
 
 
 
Fidelity National Information Services, Inc. Performance Share Award
Certificate of Award Agreement
 
You have been granted the following award of Performance Shares of Fidelity
National Information Services, Inc. (the “Company”) pursuant to the 2008 Omnibus
Incentive Plan (the “Plan”) and the terms set forth in the attached Award
Agreement:
 
 
 
 
Number of Performance Shares:
  
«Number of Shares»
 
 
 
 
Effective Grant Date:
  
«Date»
 
 

 
See the Terms of the Award Agreement and Plan Prospectus for the specific
provisions related to this Performance Share Award, including rules applicable
under various termination events and other important information concerning this
Award.
 
 
 
 
Fidelity National Information Services, Inc.
Terms of the Award Agreement
 
1.Performance Share Grant. This award is granted by Fidelity National
Information Services, Inc., a Georgia corporation (the “Company”), and is
subject to the terms and conditions of this Award Agreement (the “Agreement”)
and to the further terms and conditions applicable to Performance Units, as set
forth in the 2008 Omnibus Incentive Plan (the "Plan").
2.Standard Performance Terms.
(a)The terms of this Section 2 shall be referred to as the “Standard Performance
Terms” and will apply to your Performance Shares except insofar as Section 3
("Treatment Upon Termination") or Section 5 ("Change of Control") apply.
(b)For each of the periods (i) beginning July 1, 2010 and ending December 31,
2010, (ii) beginning January 1, 2011 and ending December 31, 2011, and (iii)
beginning January 1, 2012 and ending December 31, 2012 (each a “Performance
Period”), 33.33% of the total Performance Shares granted hereunder shall be
available for vesting as provided herein. Following the conclusion of each
Performance Period, the Committee shall approve the number of Performance Shares
which are payable (the “Final Performance Shares”) for such Performance Period.
The Final Performance Shares for a Performance Period shall be determined by
multiplying the total Performance Shares available for vesting in that
Performance Period by the “Performance Factor” for that Performance Period. The
Performance Factor for a Performance Period means a percentage (from 50% to 100%
and in between) which is based on the Operating Income (as defined below) of the
Company during the applicable Performance Period, as approved by the Committee,
according to Schedule 1 of this Agreement. Any Performance Shares available to
vest for a particular Performance Period which do not vest under this Section
2(b) (or previously have vested under Sections 3 or 5) hereof shall be forfeited
as of the end of the applicable Performance Period.
(c)All determinations made by the Committee shall be binding and conclusive on
all parties.
3.Treatment Upon Termination. If your employment with the Company terminates
prior to a Change of Control, your award will be calculated as follows:
(a)If your employment is terminated for any reason other than death, Disability
(as defined below),

 

--------------------------------------------------------------------------------

 

termination by the Company and its Subsidiaries without Cause (as defined below)
or termination by you with Good Reason (as defined below), you shall, for no
consideration, forfeit to the Company all Performance Shares; provided that any
Final Performance Shares payable with respect to Performance Periods ending
prior to your termination of employment shall not be forfieted.
(b)(ii)    If your employment is terminated due to your death or Disability,
then (1) you shall be entitled to any Final Performance Shares payable with
respect to Performance Periods ending prior to your termination of employment,
(2) the number of the Performance Shares available for vesting in the
Performance Period in which your termination of employment occurs shall be
determined by the following formula (rounded to the nearest whole Performance
Share):
A x B, where
A = the total number of Performance Shares eligible for vesting in the
Performance Period in which your termination of employment occurs, and
B = the number of completed months to the date of termination of employment
since the beginning of the Performance Period in which your termination occurs
divided by 12, and
(3) the number of the Performance Shares available for vesting in any
Performance Period beginning after your termination of employment shall be
forfeited to the Company, for no consideration.
(c)If your employment is terminated by the Company and its Subsidiaries without
Cause, or by you with Good Reason, all Performance Shares shall continue to be
available for vesting, and the number of Final Performance Shares payable to you
with respect to each Performance Period shall be determined pursuant to Section
2(b) hereof based on the total number of Performance Shares available for
vesting during each such Performance Period.
(d)The term “Cause” shall have the meaning ascribed to such term in your
employment agreement with the Company or any Subsidiary. If your employment
agreement does not define the term “Cause,” or if you has not entered into an
employment agreement with the Company or any Subsidiary, the term “Cause” shall
mean (A) the willful engaging by you in misconduct that is demonstrably
injurious to the Company or any Subsidiary (monetarily or otherwise), (B) your
conviction of, or pleading guilty or nolo contendere to, a felony, or (C) your
violation of any confidentiality, non-solicitation, or non-competition covenant
to which you is subject.
(e)The term “Disability” shall have the meaning ascribed to such term in your
employment agreement with the Company or any Subsidiary. If your employment
agreement does not define the term “Disability,” or if you has not entered into
an employment agreement with the Company or any Subsidiary, the term
“Disability” shall mean your entitlement to long-term disability benefits
pursuant to the long-term disability plan maintained by the Company or in which
the Company's employees participate.
(f)“Good Reason” termination shall apply only if you has an employment agreement
with the Company or any Subsidiary and shall have the meaning ascribed to that
term in such employment agreement.
4.Payment of Awards.
(a)Your Final Performance Shares shall be paid in the form of common stock of
the Company, par value $0.01 per share (the “Common Stock”).
(b)Except for payments pursuant to Section 5 ("Change of Control"), all payments
will be made to you within two and a half months after the end of the
Performance Period.
(c)This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly. In accordance with Section 9 of the Plan, if you are
considered a "specified employee" under Section 409A of the Code, any payment
which is considered deferred compensation under Section 409A of the Code will
not be paid earlier than the date that would avoid a penalty under Section 409A.
5.Change of Control. Upon the occurrence of a Change in Control, all outstanding
Performance Shares shall be deemed earned at Target level with respect to all
open Performance Periods, and the Company shall issue to you shares of Common
Stock with respect to all such Performance Shares within 10 business days of the
Change in Control.
6.Tax Withholding. The Company may require payment or reimbursement of or may
withhold any tax it believes is required relating to the payment of your
Performance Shares, and the Company may defer making delivery of the Common
Stock until arrangements satisfactory to it have been made with respect to such
withholding obligation.

 

--------------------------------------------------------------------------------

 

7.Miscellaneous. In the event that the terms hereof and the provisions of the
Plan conflict, the Plan shall control. All terms used herein which are not
otherwise defined shall have the same meaning as in the Plan.
Schedule 1
 
Performance Period Beginning January 1, 2010 and Ending December 31, 2010
 
Operating Income
Performance Factor
$
1,596,000
 
Target payable at 50% of Performance Shares available for Performance Period
$
1,677,000
 
Maximum payable at 100% of Performance Shares available for Performance Period

 
Performance Period Beginning January 1, 2011 and Ending December 31, 2011
 
Operating Income
Performance Factor
$
1,709,000
 
Target payable at 50% of Performance Shares available for Performance Period
$
1,795,000
 
Maximum payable at 100% of Performance Shares available for Performance Period

 
Performance Period Beginning January 1, 2012 and Ending December 31, 2012
 
Operating Income
Performance Factor
$
1,818,000
 
Target payable at 50% of Performance Shares available for Performance Period
$
1,910,000
 
Maximum payable at 100% of Performance Shares available for Performance Period

 
 
Notes:
 
(1) The “Operating Income” measurement means Operating income from the Company
determined in accordance with GAAP as reported in the Company's financial
statements, plus depreciation and amortization, merger and acquisition-related
costs, asset impairment charges, costs associated with the leveraged
recapitalization and tender offer announced by the Company on July 6, 2010, and
excluding other non-GAAP adjustments, in a manner consistent with the
determination of Adjusted EBITDA in the Company's five-year business plan.
Additionally, changes to the basis of measurement shall be excluded (such as
prospective merger and acquisition costs, divestitures, currency, and accounting
adjustments, and added expense of the equity grant made by the Company on July
20, 2010, over the existing five-year plan expense), with the goal being to
measure on a consistent basis the Company's performance against the existing
five-year business plan. The Committee will evaluate whether the Operating
Income has been achieved following the completion of the Company's audit for the
year ending December 31, 2010.
 
(2) The Operating Income for the Performance Period beginning January 1, 2010
and ending December 31, 2010 shall have a starting point of July 1, 2010 using a
base Operating Income for the period from January 1, 2010 to June 30, 2010 of
$748,500,000.
 
(3) Payouts for performance between the percentages listed in the table above
will be interpolated between target and maximum.
 

 